Mr. Chirk Justice Mitchell,
dissenting :
I agree entirely in the view of the learned judge below and this court that the removal of the relator failing to comply with the statute was not valid. But I do not see that under the admitted facts the court is required to reinstate him in office. The reason assigned for removal as appears in the opinion of the court was insufficient, but the actual causes as they are set forth in the answer of the director, are ample.
When these causes were stated in the director’s answer they might have been denied, and naturally would have been if they were false. But they were demurred to, and thereby confessed to be true. A demurrer of course admits only facts that are well pleaded, but the rules of pleading cannot be strictly applied to anomalous and exceptional proceedings like those under the statute in question. The natural thing for a man to do when charges are made which are not true is to deny them promptly. But this relator made no such denial for a month and then, the contest having begun, and having put himself in the hands of counsel be was allowed to make a legal confession that the charges were true. It can hardly be assumed that able counsel would have advised this course unless informed by their client that a denial could not be made or if made would not bear investigation.
It thus appears that if reinstated the relator will be immediately liable to removal again for conclusive reasons. To require reinstatement under such circumstances is a vain and useless thing which the law compels no man to do. “ While the propriety of the writ as a remedy for the wrongful amotion of a municipal officer is clearly established, the relief will be withheld when it is either admitted by the party or is apparent from the return that if restored to his franchise he is *346liable to be again immediately removed for the same cause: ” High on Extraordinary Remedies, sec. 410.
As it is apparent in this case that the removal of the relator though irregular in method was right in substance, I would refuse a reinstatement.